Case 0:20-cv-60416-RS Document 24-9 Entered on FLSD Docket 05/21/2020 Page 1 of 5




                    EXHIBIT 9
    Case 0:20-cv-60416-RS Document 24-9 Entered on FLSD Docket 05/21/2020 Page 2 of 5

 Learn more about remote working, online schooling and community support during the COVID-19
                                           outbreak


                                                                                                       

Stories 




    Microsoft and Akamai Form Strategic Relationship To Enhance
    Internet Content Delivery
    September 27, 1999 |




    REDMOND, Wash., and CAMBRIDGE, Mass., Sept. 27, 1999 — Microsoft Corp. and Akamai Technologies,
    which operates a global Internet content delivery service that accelerates Web performance, today announced
    a broad relationship to integrate Microsoft software technologies into Akamai’s network. The companies also
    announced that Microsoft made an approximately $15 million investment in Akamai. The goal of this strategic
    relationship is to help further the rapid growth of the digital media market.

    To extend its streaming media strategy, Akamai will incorporate Microsoft® Windows Media TM
    Technologies into the company’s FreeFlow SM content delivery service, extending the benefits of higher
    performance, reliability and scalability to Akamai customers selecting the Windows Media format for
    streaming media content. As part of the companies’ strategic relationship, Akamai will also broaden support
    for Akamai’s proprietary software by porting FreeFlow to the Microsoft Windows® Server operating systems.

    Microsoft’s Streaming Media Division also agreed to purchase Internet content delivery services from Akamai.
    These services will enable Microsoft to provide Internet users with an improved customer experience when
    delivering rich and event-based content. By becoming an Akamai customer, Microsoft joins the list of leading
    Web companies that rely on Akamai for high-performance, reliable delivery of content to their users.

    “Akamai’s strategic partnership with Microsoft enables us to join forces in improving content delivery for Web
    site owners and their customers,”
    said George Conrades, chairman and CEO of Akamai.
    “Through this relationship, Akamai expands the strength of our Internet content delivery services to include
    leading Internet software technologies from Microsoft.”

    “Akamai’s support for Microsoft Windows Media Technologies and Windows Server makes Windows Media an
    even stronger choice for content owners,”
    said Will Poole, general manager, marketing and business development, Streaming Media Division at
    Microsoft.
    “Akamai’s unique content delivery technology will significantly improve the performance, reliability and
    scalability of media streamed in our format, ultimately enabling content providers to offer consumers a faster
    and higher-quality experience on the Web.”
   Case 0:20-cv-60416-RS Document 24-9 Entered on FLSD Docket 05/21/2020 Page 3 of 5

  In porting FreeFlow to Windows NT® , Akamai will offer Windows-based servers to its network partners that
  participate in Akamai’s FreeFlow ISP program. Akamai’s network partners include ISPs and other carriers that
  have deployed Akamai’s servers in their networks to lower bandwidth expenses and improve subscriber
  satisfaction.

  About Akamai

  Akamai Technologies is headquartered in Cambridge, Mass. Akamai provides a global Internet content
  delivery service that improves Web site speed and reliability and enables richer, more engaging Web site
  content. Currently, Akamai has over 900 servers deployed in 15 countries across 25 different
  telecommunications networks. Akamai (pronounced AH kuh my) is Hawaiian for intelligent, clever and cool.

  About Microsoft

  Founded in 1975, Microsoft (Nasdaq
  “MSFT”
  ) is the worldwide leader in software for personal computers. The company offers a wide range of products
  and services for business and personal use, each designed with the mission of making it easier and more
  enjoyable for people to take advantage of the full power of personal computing every day.

  Microsoft, Windows Media, Windows and Windows NT are either registered trademarks or trademarks of
  Microsoft Corp. in the United States and/or other countries.

  FreeFlow is a service mark of Akamai Technologies.

  Other product and company names herein may be trademarks of their respective owners.

  Note to editors: If you are interested in viewing additional information on Microsoft, please visit the Microsoft
  Web page at http://www.microsoft.com/presspass/ on Microsoft’s corporate information pages.




Related Posts


  Sony Semiconductor Solutions and Microsoft partner to create smart camera solutions for enterprise
  customers 




  UnitedHealth Group and Microsoft collaborate to launch ProtectWell™ protocol and app to support
  return-to-workplace planning and COVID-19 symptom screening 




  Adaptive Biotechnologies and Microsoft launch virtual ImmuneRACE study to inform novel COVID-19
  diagnostics to address unmet needs in testing 
    Case 0:20-cv-60416-RS Document 24-9 Entered on FLSD Docket 05/21/2020 Page 4 of 5



   FedEx and Microsoft join forces to transform commerce             




   Join us at 8 a.m. PT on Tuesday for Microsoft Build to learn how we’re helping developers create, innovate
   and achieve more 




Follow us:


Share this page:




 What's new                           Microsoft Store                       Education
 Surface Go 2                         Account profile                       Microsoft in education

 Surface Book 3                       Download Center                       Office for students

 Microsoft 365                        Microsoft Store support               Office 365 for schools

 Surface Pro X                        Returns                               Deals for students & parents

 Windows 10 apps                      Order tracking                        Microsoft Azure in education

                                      Store locations

                                      Buy online, pick up in store

                                      In-store events




 Enterprise                           Developer                             Company
 Azure                                Microsoft Visual Studio               Careers

 AppSource                            Windows Dev Center                    About Microsoft

 Automotive                           Developer Network                     Company news

 Government                           TechNet                               Privacy at Microsoft

 Healthcare                           Microsoft developer program           Investors

 Manufacturing                        Channel 9                             Diversity and inclusion

 Financial services                   Office Dev Center                     Accessibility

 Retail                               Microsoft Garage                      Security
 Case 0:20-cv-60416-RS Document 24-9 Entered on FLSD Docket 05/21/2020 Page 5 of 5
Sitemap   Contact Microsoft   Privacy & cookies   Terms of use   Trademarks   Safety & eco   About our ads   © Microsoft 2020
